Citation Nr: 0627453	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-11 991	)	DATE
	)
	)


THE ISSUES

1.  Entitlement to service connection for a lung disorder due 
to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus 
due to herbicide exposure.

3.  Entitlement to service connection for Bell's palsy as 
secondary to diabetes mellitus.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1962 to January 1965.

2.  On March 3, 2005, the veteran filed a motion for revision 
of a January 27, 2005 Board decision based on clear and 
unmistakable error (CUE).

3.  In May 2006, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's 
January 27, 2005 decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2005).

The Court has vacated and remanded the January 27, 2005 Board 
decision which denied service connection for a lung disorder, 
diabetes mellitus, and Bell's palsy, that was challenged on 
the basis of clear and unmistakable error in the moving 
party's motion.  Although the Joint Motion for Remand listed 
the Board decision as June 27, 2005, such is clearly a 
typographical error, in that the appeal docketed with the 
Court arose from the January 27, 2005 Board decision; thus, 
that is the only decision the Court could vacate.  Moreover, 
there is no Board decision of June 27, 2005.  Thus, as the 
January 27, 2005 Board decision has been vacated, there is no 
final decision for the Board to review on the basis of clear 
and unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed with prejudice.


ORDER

The motion is dismissed.




	                       
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



